Citation Nr: 1221176	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.


FINDING OF FACT

Tinnitus is related to the Veteran's active duty service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, tinnitus was incurred in active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial. 

Service Connection

The Veteran seeks service connection for tinnitus.  At the Travel Board hearing in November 2011, the Veteran testified that during service he operated boilers and steam turbines.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

The service treatment records contain no complaints, findings or diagnoses of tinnitus during service. 

In June 2008, the Veteran underwent VA audiology examination at which time he reported that onset of tinnitus occurred while he was in service.  The Veteran also reported that he was a boiler technician and required to wear ear protection with flanges, that he was exposed to large turbine engines day in and day out, and that  the first ship required regular hearing tests but the second ship did not.  The Veteran also reported six hours on and six hours off shifts as well as air hammers for cleaning ship hulls and six-inch guns in training exercises where fired.  The Veteran reported that he was informed that he had some high frequency hearing loss after one of the hearing tests in service.  
After a review of the claims file and audio examination of the Veteran, the examiner opined that it was less likely that the Veteran's tinnitus was caused by or the result of unknown.  The examiner noted that review of the claims file with military medical records revealed that there was no significant change in hearing sensitivity from the hearing test performed at entrance and the one at discharge.  Consequently, it was his opinion that it was less likely as not that hearing loss and tinnitus were a result of military noise exposure.

In November 2011, the Veteran testified that during his period of active duty, he experienced tinnitus and stated that it would come and go on the ship and then it just never went away.  This statement is consistent with a July 2007 VA medical record which indicates that the Veteran remembered hearing tinnitus in service and that it was constant but not bothersome.

The June 2008 VA examiner does not appear to place much weight on the Veteran's report of the onset of tinnitus in service and instead appears to place more weight on the lack of documentation of complaints of tinnitus during active duty.  The Board, however, finds credible the Veteran's statements with respect to exposure to acoustic trauma during service as well as his testimony with respect to tinnitus. Thus, there is competent and credible evidence that the Veteran was exposed to acoustic trauma and experienced an onset of tinnitus during his active duty service as well as competent and credible evidence that the Veteran has experienced tinnitus since his active duty service. 

Accordingly, the Board finds that the weight of the competent evidence is in relative equipoise on the question of whether current tinnitus is related to active duty service.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be sufficient to place the evidence in equipoise and thus, under 38 U.S.C.A. § 5107(b) (formerly § 3007), establish entitlement to benefits).




ORDER

Entitlement to service connection for tinnitus.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


